Citation Nr: 1142885	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  07-23 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.  

2.  Entitlement to service connection for a low back disability, claimed as secondary to bilateral knee disability.  

3.  Entitlement to service connection for a bilateral hip disability, claimed as secondary to bilateral knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to July 1956.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

These matters were previously before the Board in September 2009.  At such time, the Board found that new and material evidence had been received to reopen the claims of service connection for bilateral knee disabilities.  The Board then  remanded the underlying claims for service connection, as well as the other claims on appeal, to the Appeals Management Center for additional development.  

Following return of the matters to the Board in March 2011, the Board sought an expert medical opinion from a VA physician.  In May 2011, the Board requested clarification of the opinion received from the VA physician.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A bilateral knee disability was not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  

2.  A low back disability was not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, including a service-connected disability.  

3.  A bilateral hip disability was not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, including a service-connected disability.  


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2011).  

2.  A low back disability was not incurred in or aggravated by active service, and is not proximately due to or permanently aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2011).  

3.  A bilateral hip disability was not incurred in or aggravated by active service and is not proximately due to or permanently aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Additionally, VA must provide the claimant with notice as to all five elements of service connection prior to the initial adjudication of the claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (2002).  

Here, with respect to the duty to notify, the June 2006 and December 2009 letters from the RO satisfied these criteria.  In the letters, the RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist him in obtaining evidence relevant to the claims.  He was also provided the criteria for establishing service connection on a secondary basis.  The June 2006 and December 2009 letters also described how VA assigns disability ratings and effective dates, should the underlying claims for service connection be granted.   
 
The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  In addition, the RO obtained relevant private outpatient treatment records.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran underwent a VA examination in May 2010.  As the report of examination was not adequate, the Board requested an additional expert medical opinion addressing the etiology of his current disabilities.  In May 2011, the Veteran's claims file was reviewed by a Veterans Heath Administration (VHA) physician.  In effort to clarify ambiguities in the opinion, the Board requested clarification of the opinion, and, in June 2011, received the addendum to the May 2011 opinion.  The VHA opinions reflect consideration of the Veteran's current complaints, specifically acknowledge review of lay testimony, and include appropriate examination findings and diagnoses and an opinion consistent with the evidence of record.  The Board therefore concludes that the opinion is adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  38 C.F.R. § 4.2 (2011).   Moreover, the VHA opinion addresses the Board's concerns raised in its September 2009 remand directive.  Hence, the Board finds that there has been substantial compliance with its remand and additional development is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543   (2006). 

II. Service Connection  

The Veteran contends that he incurred a bilateral knee disability during active duty military service.  He additionally contends that his current low back condition and a bilateral hip disability were caused by the bilateral knee disability.  Although he asserts that his bilateral knee disability first manifested during his active service, he does not allege that his back and hip disabilities had their clinical onset during service.  Rather, he contends that his back and hip disabilities manifested many years after service, as a result of knee disabilities that began during service.

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, service connection on a presumptive basis is warranted if there is evidence of arthritis in the first post-service year.  See 38 C.F.R. § 3.307.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2011), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).  

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) .  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310 ; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a non-service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448  . Evidence of a temporary flare-up, without more, does not satisfy the level of proof required to establish an increase in disability.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

The record reflects that the Veteran initially claimed entitlement to service connection for a bilateral knee disability immediately upon discharge from active duty military service.  At such time, he described reports of cramps and pain in the knees.  However, upon physical examination, other than some tenderness on the lateral epicondyle, no knee disability was diagnosed.  In addition, an X-ray examination did not show evidence of arthritis or any other knee disability.  

The claim was denied by the RO in November 1956, on the basis that there was no current diagnosis of a disability of either the right or left knee.  The Veteran did not initiate an appeal.  

In May 2006, the Veteran again claimed entitlement to service connection for a bilateral knee disability.  He also claimed entitlement to service connection for a back problem and a bilateral hip condition.  He stated that he was injured in a skiing accident while stationed at Ft. Lewis.  He also reported that the arthritis in his knees had progressed to his hips and lower back.  

The Veteran's service treatment records are silent as to any complaints, treatment for, or diagnoses of knee, hip, or back problems.  On examination in May 1956, prior to his separation from service, the Veteran's knees, hips, and back were determined to be normal.

In support of his claims, the Veteran submitted March 2006 and November 2009 letters from Dr. S. B. M.  In the March 2006 letter, the physician stated that he had treated the Veteran since 2003 and since that time had known that the Veteran had experienced chronic knee pain since service.  The physician stated that "it is as likely as not that the origin of his arthralgias stems from his time in the military."  He did not, however, provide a rationale for this opinion.  In the November 2009 letter, Dr. S. B. M. indicated that the Veteran had been diagnosed with osteoarthritis and degenerative joint disease of the knees.  He reported that the Veteran told him that the knee pains began in service.  The physician also noted that he had significant arthralgias in his hips and lumbar spine and that the degenerative joint disease "may be inter-related to each other, and began during his time of military service."  Dr. S. B. M. reiterated these statements in a January 2010 letter.

The Veteran also submitted private outpatient treatment records for the period from October 2003 to May 2006.  They reveal treatment for knee pain, lumbar spinal stenosis, and bilateral hip pain.  

On VA examination in May 2010, the Veteran described a history of bilateral knee pain since service discharge.  He noted, however, that he did not seek treatment for any knee condition until 2001.  At that time, he had been diagnosed with arthritis in both knees.  As to the low back condition, he reported that he had initial low back symptoms in the 1990's and bilateral hip symptoms in the 1980's.  

Physical examination resulted in diagnoses of degenerative arthritis of the knees, degenerative disc disease of the lumbar spine, and mild bursitis of the hips.  

In addressing whether the Veteran's disabilities were related to his active service, the examiner opined that the knee disabilities were less likely related to military service and that arthritis was not manifested in the first post-service year.  In determining that the Veteran's knee disabilities were unrelated to his active service, the examiner reasoned that the service treatment records were negative for findings of a knee condition and that a knee condition was not shown upon X-ray examination in 1956.  The examiner noted that the Veteran's private physician had opined that the knee disabilities were related to his active service.  However, that physician did not note whether he had reviewed the Veteran's service records.  With respect to whether one knee disability had caused the other knee disability, the examiner stated that because the Veteran claimed to have developed both knee disabilities at the same time, it was not possible to determine whether one knee disability had caused the other.

With respect to the Veteran's bilateral hip and lumbar spine disabilities, the examiner opined that the bilateral hip and spine disabilities were not likely related to his active service.  The examiner reasoned that the disabilities of the hips and spine did not manifest within the year after the Veteran separated from service, and there was no evidence supporting a determination that the hip and spine disabilities were caused by the bilateral knee disabilities.  

As the May 2010 examiner failed to adequately consider the Veteran's lay reports of the onset of bilateral knee pain in service, and the continuity of such pain following his separation from service, the Board requested an expert medical opinion in March 2011.  The Board specifically asked the examiner to offer opinions as to whether the Veteran's knee, hip, and back disabilities initially manifested during his period of active service or within a one year period after his separation from active service, and whether, if the hip and back disabilities did not have their clinical onset during active service, they were caused or worsened by the Veteran's bilateral knee disabilities.

In a May 2011 opinion, a Veteran's Health Administration (VHA) physician determined that it was unlikely that the knee, hip, or low back disabilities were related to the Veteran's active military service.  The examiner noted that there was no in-service evidence of a significant traumatic episode, and explained that the conditions therefore appeared to be "age-related and to the patient's physiologic predisposition to develop these conditions."  The examiner acknowledged that while it was conceivable that walking with a limp could aggravate an arthritic spine and result in low back pain, it was not possible for a limp to cause arthritis of the spine or hips.

Later that month, the Board requested clarification of the May 2011 opinion.  Specifically, the Board asked the physician to prepare an addendum to the opinion explaining the rationale behind the conclusion that the knee disabilities were unrelated to the pain the Veteran experienced both during and after his separation from service.  The Board noted that although the Veteran was not competent to relate his current arthritis to the pain he experienced in service, he was competent to report the onset of knee pain in service, and the continuity of pain in the years following his separation from service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board additionally noted that the Veteran's testimony in this regard was credible.  The Board also asked the physician to provide additional explanation of his conclusion that without evidence of a significant traumatic episode, it was unlikely that the Veteran's current knee disabilities were related to his in-service knee pain, and for his conclusion that the knee, back, and hip disabilities were unrelated to a history of walking with a limp.

In a June 2011 supplemental opinion the VHA examiner explained that pain in one's knee at some point in life, even related to an activity, does not predispose an individual to develop severe knee arthritis.  Medical literature did, however, support traumatic events, such as a meniscectomy at a young age, ligament injury, intra-articular fracture, ACL reconstruction, or other significant injury, predisposing an individual to develop arthritis many years later.  In the Veteran's case, there was nothing in his service medical record to support such an injury.

With respect to the Veteran's contention that arthritis in one knee could predispose him to develop arthritis in the other knee, the examiner stated that there was nothing in the orthopedic literature supporting a biomechanical cause or relationship for developing arthritis in the knee, hip, or ankle, as a result of developing it on the other side.  Increased time spent on the less affected knee joint had not been shown to cause arthritis as a result of mechanical forces caused by a limp.  In reference to his earlier opinion, the physician noted that the point he had been trying to make in stating that a limp could cause or contribute to back pain, was that it was conceivable that a limp could contribute to causing pain in an existing back condition because it would create a situation in which an individual was off balance.  However, a limp or lurch was usually the result of unilateral disease, and hip-related.  In this case, the Veteran complained of bilateral knee disabilities rather than a unilateral hip disability.  Finally, the physician noted that the medical literature did not support a conclusion that arthritis of the lower extremities and limping caused spinal arthritis or disc disease.
The Board has carefully reviewed the evidence of record, and finds that the preponderance of the evidence is against the claims.  

The Veteran was not diagnosed with arthritis of knees, hips, or lumbar spine within a year of his separation from service.  Accordingly, he is not entitled to service connection for his bilateral knee, hip, or spine disabilities on a presumptive basis. 

Neither is the Veteran entitled to service connection for bilateral knee, hip, or lumbar spine disabilities on a direct basis.  Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, there is no probative evidence establishing a medical nexus between military service and the Veteran's current knee, hip, and lumbar spine complaints.

Turning to the competent medical evidence of record, the Board finds the May 2011 VHA examination opinion and the June 2011 supplemental opinion to be the most probative evidence addressing the likely etiology of the disabilities.  The Court has held that "a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Court has also indicated that in evaluating the medical opinion evidence, (1) the testimony is based upon sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the VHA examiner reviewed the Veteran's claims file and considered various lay statements, including those taken on VA examination in May 2010.  The VHA physician provided a negative opinion, fully supported by an adequate rationale.  The physician explained that the disabilities alleged were not shown during service or on separation, the Veteran's service history did not include a traumatic injury of the nature that would be likely to result in arthritis of the knees many years later, and the medical literature did not support a conclusion that one knee disability caused the other, or that the knee disabilities caused either the back or hip disabilities.  The Board acknowledges that the Veteran described having sustained knee injuries while skiing during service.  However, as such is not reflected in his service treatment records, it stands to reason, based upon the VHA examiner's opinions, that the injuries the Veteran sustained were not sufficiently severe that his current arthritis could reasonably be expected to be related to those injuries.  See Kahana v. Shinseki, 428 Vet. App. 428, 436-37 (2011).  Even considering the Veteran's credible lay testimony regarding the incurrence of bilateral knee pain during service, and the continuity of that pain in the years following his separation from service, the Veteran is not competent to relate his current disabilities to his active service, whereas the VHA physician is competent to offer an opinion as to the likely etiology of the Veteran's current disabilities.  For these reasons, the Board concludes that the VHA opinion is more probative than the Veteran's statements. 

The Board also concludes that the VHA opinion carries more probative weight than the private positive nexus opinions from Dr. S. B. M.  The Board affords Dr. S. B. M.'s opinions less probative weight because they were not based on a review of his service record.  The Board acknowledges that a private medical opinion may not be discounted solely because the opining physician did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  However, the Veteran's service records in this case were instrumental, in that they did not demonstrate an injury of the nature that was likely to have resulted in arthritis many years later.  Additionally, Dr. S. B. M.'s opinions were not supported by adequate rationale.  Dr. S. B. M., in determining that the Veteran's disabilities were likely related to his active service, stated only that the Veteran had reported the onset of bilateral knee pain during service.  He did not explain the basis for his opinion, apart from this statement.  As Dr. S. B. M. is a family physician, without apparent expertise regarding orthopedic injuries, the Board concludes that his opinions are of less probative weight than are the opinions of the VHA physician, an expert in orthopedics.   

Considering all of the evidence of record, including the lay statements of record, the Board finds that the preponderance of the evidence is against the claims for service connection on a direct basis.  

Nor is service connection on a secondary basis warranted.  Entitlement to secondary service connection presupposes the existence of an established service-connected disability.  As the Veteran is not entitled to service-connection for bilateral knee disabilities, his back and hip disabilities may not be found to be proximately due to or the result of a service-connected disability. 

In arriving at the decision to deny the claims, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.   


ORDER

Service connection for a bilateral knee disability is denied.  

Service connection for a low back disability is denied.  

Service connection for a bilateral hip disability is denied.  



____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


